UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1119


ALEXANDER OTIS MATTHEWS,

                    Plaintiff - Appellant,

             v.

ESTRATEGIA INVESTIMENTOS, S.A.; BRUCE H. HAGLUND; WILSON,
HAGLUND AND PAULSEN; METROPOLITAN BANCORP, LTD.;
CENTRUM BANK,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:14-cv-00207-LO-MSN)


Submitted: October 31, 2018                                  Decided: November 7, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexander Otis Matthews, Appellant Pro Se. Minsuk Han, Kenneth Christy Todd,
KELLOGG, HANSEN, TODD, FIGEL & FREDERICK, PLLC, Washington, D.C., for
Appellee Centrum Bank.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexander Otis Matthews appeals the district court’s order dismissing Defendants

Bruce H. Haglund; Wilson, Haglund and Paulsen; and Centrum Bank for lack of personal

jurisdiction and striking his supplemental surreplies. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Matthews v. Estrategia Investimentos, S.A., No. 1:14-cv-00207-LO-MSN (E.D.

Va. Jan. 22, 2018). We deny Matthews’ motion to strike Centrum Bank’s response brief.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2